 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Jeane Gregory,                                   No. CV-19-04909-PHX-GMS
10                     Plaintiff,                         ORDER
11       v.
12       Richard Whitney, et al.,
13                     Defendants.
14
15             Pending before the Court are Plaintiff Jeane Gregory’s (“Plaintiff”) Motion for
16   Summary Judgment (Doc. 15) and Second Motion for Summary Judgment (Doc. 34).1 For
17   the following reasons, the motions are denied.
18                                         BACKGROUND
19             Plaintiff’s mother, a California resident, died leaving property in Arizona and
20   naming Plaintiff, a North Carolina resident, as Executor of her California will. The will
21   provided that all estate assets pour-over into the family trust. The trustee of the family trust,
22   situs of which was California, contracted to sell the Arizona property. However, a title
23   search revealed that the property was still in the name of the deceased. The title company
24   required that a personal representative be appointed to confirm the title and complete the
25   sale. Defendant Richard Whitney (“Defendant Whitney”), an Arizona attorney, and Gust
26
     1
      Also pending before the Court are Defendants’ Motion to Dismiss Plaintiff’s complaint
27   pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. 26) and Defendants’ Motion to Strike Plaintiff’s
     Second Motion for Summary Judgment (Doc. 38). The Court’s disposition of these motions
28   shall await a determination as to whether summary judgment should be entered in
     Defendants’ favor pursuant to Fed. R. Civ. P. 56(f).
 1   Rosenfeld PLC, his Arizona based law firm, (collectively “Defendants”) were engaged to
 2   open an ancillary probate in Arizona. Defendants requested that Plaintiff sign the prepared
 3   probate documents so that the sale of the Arizona property could be completed. Defendants
 4   filed an application for informal probate and appointment of a personal representative to
 5   confirm title of real property. Plaintiff accepted the duties of personal representative in July
 6   2011.
 7           Plaintiff, acting as Personal Representative, sold the Arizona property and received
 8   the proceeds of the sale but refused to remit the proceeds to the trustee of her mother’s
 9   trust. Defendant Whitney filed a Petition for Order to Show Cause in an effort to recover
10   the sale proceeds. The state court set a show cause hearing to determine if Plaintiff violated
11   her fiduciary duties as personal representative and whether Defendant Whitney could
12   continue to represent Plaintiff. At the hearing, on December 8, 2011, the state court found
13   Plaintiff to be in contempt of court, revoked her authority to act as Personal Representative,
14   issued a Fiduciary Arrest Warrant for her arrest, and ordered that Defendant Whitney be
15   withdrawn as her counsel. (Doc. 24-1 at 26-27).
16           Plaintiff commenced this action pro se in May 20192 alleging that Defendants
17   “deceived [Plaintiff] into signing documents to sell property [Plaintiff] owned.” (Doc. 1 at
18   4.) Plaintiff claims that Defendants led to her to believe that they were representing her,
19   when in fact they were representing the California trustee. Plaintiff now moves for
20   summary judgment. Defendants respond in opposition and ask that summary judgment be
21   granted in Defendants’ favor to the extent permitted by Rule 56(f).
22                                          DISCUSSION
23   I.      Legal Standard
24           Summary judgment is appropriate if the evidence, viewed in the light most favorable
25   to the nonmoving party, shows “that there is no genuine issue as to any material fact and
26   2
      Plaintiff filed her complaint in the United States District Court for the Eastern District of
     North Carolina. Defendants moved to dismiss Plaintiff’s complaint for lack of jurisdiction
27   or in the alternative to transfer venue to this Court. The United States District Court for the
     Eastern District of North Carolina found that it lacked personal jurisdiction over
28   Defendants, but that jurisdiction and venue were proper in Arizona. The court granted
     Defendants’ alternative request to transfer the case to this Court.

                                                  -2-
 1   that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). “[A] party
 2   seeking summary judgment always bears the initial responsibility of informing the district
 3   court of the basis for its motion and identifying those portions of [the record] which it
 4   believes demonstrate the absence of a genuine issue of material fact.” Celotex, 477 U.S. at
 5   323. Parties opposing summary judgment are required to “cit[e] to particular parts of
 6   materials in the record” establishing a genuine dispute or “show[ ] that the materials cited
 7   do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). Lastly, the
 8   Court may “‘grant summary judgment for a nonmovant’ and grant a summary judgment
 9   motion ‘on grounds not raised by a party,’ so long as the court gives ‘notice and a
10   reasonable time to respond’ prior to doing so.” Whitmire v. Wal-Mart Stores Inc., CV-17-
11   0818-PCT-JAT, 2018 WL 6110937, n.3 (D. Ariz. Nov. 21, 2018) (quoting Fed. R. Civ. P.
12   56(f)).
13   II.       Analysis
14             Defendants argue that Plaintiff’s claim or claims are time barred. While Plaintiff
15   does not clearly define the claims she is bringing against Defendants, the factual allegations
16   in the complaint suggest that she is asserting claims of fraud and/or malpractice. Fraud
17   claims must be brought within three years of accrual. A.R.S. § 12–543. Fraud claims accrue
18   “when the plaintiff by reasonable diligence could have learned of the fraud, whether or not
19   he actually learned of it.” Coronado Dev. Corp. v. Superior Court, 139 Ariz. 350, 352, 678
20   P.2d 535, 537 (Ct. App. 1984). Legal malpractice actions must be brought within two years
21   of accrual. A.R.S. § 12–542. Legal malpractice claims accrue “when the plaintiff has
22   sustained appreciable, non-speculative harm or damage as a result of such malpractice and
23   . . . knows, or in the exercise of reasonable diligence should know, that the harm or damage
24   was a direct result of the attorney’s negligence.” Hayenga v. Gilbert, 236 Ariz. 539, 541,
25   342 P.3d 1279, 1282 (App. Ct. 2015) (alteration in original) (citations and internal
26   quotation omitted).
27             In her complaint, Plaintiff quotes the state court’s minute entry setting the order to
28   show cause hearing (“2011 Minute Entry”) as evidence of her claims. Specifically, Plaintiff


                                                    -3-
 1   alleges,
 2          My California mother died leaving property in Arizona. I am Executor of her
 3          Will. Two CA lawyers attempted to sell it, illegally. They put
            Whitney/Rosenfeld onto me. They told me they were my attorneys, I needed
 4          to sign papers as Executor to complete a sale. The “sale” went through. I
 5          complained to Whitney/Rosenfeld about issues as Executor. Turned out
            Whitney/Rosenfeld were working for the CA lawyers, NOT for me. Summed
 6          up by Maricopa County Court – “it is obvious that the informal probate was
 7          established for the sole purpose of completing the sale of property, and
            absolutely beyond the powers authorized by Arizona law and the powers
 8          issued by this Court.” - Minute Entry 11/08/2011 Case PB 2011-001579 I
 9          was not the Executor! I was duped!
     (Doc. 1 at 4.) Defendants argue that Plaintiff’s reliance upon the 2011 Minute Entry
10
     demonstrates that Plaintiff “knew of or should have known of her claim no later than when
11
     she received the state court’s [2011 Minute Entry].” (Doc. 23 at 4.)
12
            Plaintiff does not refute Defendants’ assertion. Instead, Plaintiff relies on two letters
13
     to support the allegations made in her complaint. The first letter is a response from the
14
     Maricopa County Attorney to a November 21, 2011 letter he received from Plaintiff
15
     regarding the probate matter. Plaintiff relies on this letter to demonstrate “that even at that
16
     time I was looking for help in this abomination of Arizona’s legal system.” (Doc. 34 at 3.)
17
     The letter nevertheless seems to demonstrate that, by 2011, Plaintiff was aware of the
18
     claims she did not assert against Defendants until 2019. The second letter is a response
19
     from the Arizona State Bar to a complaint Plaintiff filed with respect to Defendant
20
     Whitney’s involvement in the probate matter. The second letter is dated June 27, 2012.
21
     Again it demonstrates that by 2012, Plaintiff was aware of the claims she did not assert
22
     against Defendants until 2019.
23
            While the Court is sympathetic to Plaintiff’s efforts in righting a perceived injustice,
24
     there is no dispute that Plaintiff knew of the alleged fraud or malpractice after receipt of
25
     the 2011 Minute Entry. Plaintiff, by her own admission, has been seeking relief for the
26
     alleged misconduct since receipt of the 2011 Minute Entry and consistently relies on its
27
     language to support her claims. Now, over seven years later, Plaintiff’s claims are barred
28


                                                  -4-
 1   by the applicable statutes of limitation.3
 2                                         CONCLUSION
 3          For the reasons stated, Plaintiff’s motion for summary judgment is denied.
 4   Defendants opposed Plaintiff’s motion for summary judgment but did not file its own
 5   motion for summary judgment. Nevertheless, having found no genuine dispute of material
 6   fact, and having also determined that plaintiff is not entitled to summary judgment on any
 7   of her claims, the Court believes that summary judgment for Defendants may be
 8   appropriate pursuant to Rule 56(f). The Plaintiff has until December 6, 2019 to file a motion
 9   showing cause why summary judgment should not be granted to Defendants.
10          IT IS SO ORDERED that Plaintiff’s Motion for Summary Judgment (Doc. 15) and
11   Second Motion for Summary Judgment (Doc. 34) are DENIED. Plaintiff has until
12   December 6, 2019 to show cause why summary judgment should not be granted to
13   Defendants pursuant to Fed. R. Civ. P. 56(f).
14          Dated this 5th day of November, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
     3
       Even if Plaintiff’s complaint could be construed to assert a claim for breach of some
28   contract or for some other claim, any such claim is also barred by the general four-year
     statute of limitation. A.R.S. § 12-550.

                                                  -5-
